9/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-8, 10-17, & 19-20 were previously pending in this application.  The amendment filed 01 September 2021 has been entered and the following has occurred: Claims 1, 10, 14, & 19 have been amended.  No Claims have been cancelled or added.
Claims 1-8, 10-17, & 19-20 remain pending in the application.























Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-17, & 19-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claims recite subject matter within a statutory category as a process (claims 14-17 & 19-20) and manufacture (claims 1-8 & 10-13) which recite steps of: 
receive a physiologic signal from the patient; 
receive a heart failure phenotype of the patient including patient demographic information; 
classify the patient into one of a plurality of phenotypes based on the received heart failure phenotype, the plurality of phenotypes each represented by multi-dimensional categorized demographics; 
compute a composite signal metric using the received physiologic signal, the composite signal metric composed of a plurality of signal metrics each having respective weight factors, adjust, based on the classified phenotype for the patient, a detection threshold value, and
detect a WHF event using the composite signal metric and the adjusted detection threshold value.
These steps of receiving medical signal data from the patient, categorizing the medical signal data into a heart failure phenotype, and using the medical signal data and heart failure phenotype to adjust detection configuration parameters to detect a worsening heart failure event, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, 10-13, 15-17 & 19-20, reciting particular aspects of how the system classifies the condition of the patient or detects a prospective or current WHF event in the patient, may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a signal receiver, a phenotype receiver, a processor circuit, a classifier circuit, and a detector circuit amounts to 
add insignificant extra-solution activity to the abstract idea (such as recitation of collection of a physiologic signal from the patient or a receiving a heart failure phenotype of the patient including patient demographic information amounts to mere data gathering, recitation of classifying the patient into one of a plurality of phenotypes based on the received heart failure phenotype data and the multi-dimensional categorized demographic information and using the medical signal data and heart failure phenotype to adjust detection configuration parameters amounts to selecting a particular data source or type of data to be manipulated, recitation of detecting a WHF event using the sensed physiologic signal and the classified phenotype amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation for detecting worsening heart failure in a patient see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4-8, 10-13, 15-17 & 19-20 which recite the use of a classifier circuit, the use of a storage device/correspondence, the use of a detector circuit, the use of a therapy circuit, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-4, 15 reciting gathering medical history information from the plurality of phenotypes and claims 5, 16 reciting receiving multi-dimensional categorized demographics and a plurality of phenotypes and claim 12 reciting receiving attributes of significant shortness of breath, attribute of palpitation, attribute of edema, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 4-8, 10-13, 15-17 & 19-20 additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 8, 12-13, & 19 reciting general and varying attributes of WHF, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as a receiving a physiological signal either remote or locally; monitoring the patient from a remote location by transmitting physiologic data, classifying data, detecting data, etc. , e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); detecting a WHF event using varying calculable aspects of the physiologic data and classifying data, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing and retrieving physiologic signals, a plurality of phenotypes, patient classification, multi-dimensional categorized demographics, and a classified phenotype, adjusting and storing detection configuration parameters, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)) 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, 10-13, 15-17 & 19-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-5 & 15-17, e.g., receiving or transmitting data over Symantec, MPEP 2106.05(d)(II)(i); claim 6-8 & 10-12, 16-17 & 19-20, such as  e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 4 & 15, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-8, 10-13, 15-17 & 19-20, such as storing instructions to perform the abstract idea, storing various demographic information,  patient phenotypes, medical history, signal metrics, etc. e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-14, 16-17, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (U.S. Patent Publication No. 20140343438) in view of Sarkar et al. (U.S. Patent No. 9713701).

Claim 1 –
Regarding Claim 1, Sweeney discloses a system for detecting worsening heart failure (WHF) in a patient, comprising:
a signal receiver configured to receive a physiologic signal from the patient (See Sweeney Par [0039] which discloses a signal metrics extractor which can receive one or more processed physiologic signals sensed from the patient and extract signal features from the physiologic signals);
a phenotype receiver configured to receive a heart failure phenotype of the patient including patient demographic information (See Sweeney Par [0035] – [0036] which discloses the patient-specific signal metric selector circuit being configured to select one or more patient-specific signal metrics and can be used to detect a target event or condition such as an HF decomposition event); and
a processor circuit, including:
a classifier circuit configured to classify the patient into one of a plurality of phenotypes based on the received heart failure phenotype, the plurality of phenotypes each represented by multi-dimensional categorized demographics (See Sweeney Par [0031] which discloses the patient status input unit being configured to be coupled to a storage device, including an EMR system that can store at least the first and second chronic condition indicators of the patient and when receiving a command from a system user such as via instruction receiver, the patient input unit can retrieve from the storage device such as the EMR system at least the first chronic condition indicator and the second patient chronic condition indicator. Additionally See Sweeney Par [0033] which discloses the signal receiver circuit being configured to receive one or more physiologic signals from the patient, such as a target event or condition with the physiological signals being indicative of the target event or condition that needs to be classified such as HF decompensation status, heart rate, heart rate variability, intrathoracic impedance, etc.); and
a detector circuit configured to compute a composite signal metric using the received physiologic signal (See Sweeney Par [0022] which discloses the IMD comprising an electronic circuit hat can sense a physiologic signal including one or more of heart rate, heart rate variability, intrathoracic impedance, arterial pressure, pulmonary artery pressure, RV pressure, LV coronary pressure, coronary blood temperature, blood oxygen saturation, one or more heart sounds, physical activity or exertion level, physiologic response to activity, posture, respiration, body weight, or body temperature; Further see Sweeney Par [0038]-[0040] which discloses extracting signal metrics from one or more processed physiologic signals sensed from the patient;  Even further, see Sweeney Par [0057] which discloses a plurality of signal metrics being generated from the one or more physiologic signals including a 
the composite signal metric composed of a plurality of signal metrics (See Sweeney Par [0057]-[0059], [0072] which discloses a plurality of signal metrics being generated from the one or more physiologic signals including a statistical measure such as mean, median or other central tendency, variance, standard deviation, etc., a morphological measure or a portion of the physiological signal indicative of a physiologic activity and that patient-specific signal metrics can include at least one or more signal metrics from an intersection of the first signal metrics corresponding to the first chronic condition indicator and the second set of signal metrics corresponding to the second chronic condition indicator) each having respective weight factors to adjust, based on the classified phenotype for the patient, a detection threshold value (See Sweeney Par [0075] which discloses the target event risk index being a linear or nonlinear combination of the individual risk index associated with each patient-specific signal metric that is generated from the one or more signals and the target event risk index can be computed as a sum of individual risk index EACH scaled by a weight factor, therefore constituting each risk factor, which is associated with each patient-specific signal metric, having a respective weight factor based on the classified phenotype for the patient;  while Sweeney does not explicitly disclose adjusting a threshold value, Sweeney Par [0046] & [0051] do disclose determining a detection threshold value or HR decompensation index;  further, Sweeney Par [0074], [0076]-[0077] does disclose a “specified” threshold value, however, no further information is disclosed regarding how and 
to detect a WHF event using the composite signal metric and the adjusted detection threshold value (See Sweeney Par [0006] which specifically discusses how the type of sensor signal may change over time due to patient’s disease progression or development of new medical conditions; See Sweeney Par [0033] which discloses the signal receiver circuit being configured to receive one or more physiologic signals from the patient, such as a target event or condition with the physiological signals being indicative of the target event or condition that needs to be classified such as HF decompensation status, heart rate, heart rate variability, intrathoracic impedance, etc.; See Sweeney Par [0075]-[0077] which discloses the target event risk index being a linear or nonlinear combination of the individual risk index associated with each patient-specific signal metric that is generated from the one or more signals and the target event risk index can be computed as a sum of individual risk index EACH scaled by a weight factor, therefore constituting each risk factor, which is associated with each patient-specific signal metric, having a respective weight factor based on the classified phenotype for the patient and which further describes the target event risk index checked against a specified criterion such as compared to a specified threshold value to determine if a target event is detect or if it is deemed that the target is at a high risk of meeting the specified criterion; further, Sweeney Par [0074], [0076]-[0077] does disclose a “specified” threshold value, however, no further information is 

As discussed in the Claim analysis above, Sweeney does disclose “a specified threshold value” or an HR decompensation index, therefore reading on a detection threshold based on the classified phenotype of the patient, however, no further information is disclosed regarding how the threshold value is specified, other than a calculation that is performed by the system, such that it is not explicit if this detection threshold can be manually adjusted, etc.  Therefore, a reference is needed in order to specifically teach the adjusting of said specified threshold value, index, etc. to read on this claim.

Therefore, Sarkar specifically discloses the adjusting of said specified threshold value, index, etc. in both an automatic and/or manual manner (See Sarkar Col. 5, ll. 60 – Col. 6, ll. 7 which discloses the use of an IMD that detects WHF in a patient based on one or a plurality of diagnostic parameters of the patient, and the IMD detects WHF based on the one or plurality of parameters that is changed over time falling outside a threshold zone; Further, see Sarkar Col. 6, ll. 34-47 which discloses in some examples, the system may dynamically change the threshold zone over time, change values over which the index is conclusive for detecting WHF, and/or an authorized user can manually change the size of the threshold zone according to the health of the patient such as if symptoms of the patient are worsening, etc.).  The disclosure of Sarkar is directly applicable to the disclosure of Sweeney because both disclosures share limitations and capabilities, namely, they are both directed towards the monitoring of WHF events/detection in patients based on patient condition, symptoms, prognosis/diagnosis, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Sweeney regarding the determination of a detection threshold based on the classified phenotype of the patient to further include the adjusting of said specified threshold value, either manually by a user, or automatically by the system, as disclosed by Sarkar because, as specified in Sarkar Col. 6, ll. 34-47, as a patient’s symptoms worsen or change in general, the 

Claim 2 –
Regarding Claim 2, Sweeney and Sarkar disclose the system of Claim 1 in its entirety.  Sweeney further discloses a system, wherein:
the plurality of phenotypes each further include medical history information (See Sweeney Par [0026] which discloses a communication link that provides for data transmission between the IMD 110 and the external system which can send data including real-time physiological data, physiological data acquired by and stored in the IMD, therapy or medical history data or data indicating IMD operational status).

Claim 3 – 
Regarding Claim 3, Sweeney and Sarkar disclose the system of Claim 1 in its entirety.  Sweeney further discloses a system, wherein:
the plurality of phenotypes each further include medication information (See Sweeney Par [0026] & [0031] which discloses receiving the patient’s electronic medical record data.  It is inherent that the medication information would be included in an electronic medical record data, as it is well known in the art that amongst the data included in the EMR data, medication data is always present.  Therefore, extracting EMR data for the patient inherently shows that medications and treatment plans that have certain medications associated with the treatments would also be extracted).
Claim 5 –
Regarding Claim 5, Sweeney and Sarkar disclose the system of Claim 1 in its entirety.  Sweeney further discloses a system, comprising:
a storage device configured to store a correspondence between the plurality of phenotypes and the corresponding multi-dimensional categorized demographics (See Sweeney Par [0048] which discloses a patient-specific signal metrics selector circuit which is coupled to the signal metrics generator circuit and receives at least a first set of one or more signal metrics corresponding to the first chronic condition indicator or phenotype and a second set of signal metrics corresponding to the second chronic condition indicator or phenotype.  Then the chronic-condition indexed signal metrics performance comparator compares the signal metrics corresponding to the first phenotype to the signal metrics corresponding to the second phenotype, such as to identify one or more common signal metrics shared by the first and second phenotypes), wherein:
the classifier circuit is configured to classify the patient into one of the plurality of phenotypes using the stored correspondence (See Sweeney Par [0050] which discloses the target event or condition detector receiving the chronic condition indexed signal metrics from the patient-specific signal metrics selector circuit, including the association between the two phenotypes to try and determine a target event or a detect a certain condition based on the signal metrics of both phenotypes and the association between the signal metrics of both phenotypes).

Claim 6 –
Regarding Claim 6, Sweeney and Sarkar disclose the system of Claim 1 in its entirety.  Sweeney further discloses a system, wherein:
the classifier circuit is configured to determine similarity metrics between the received heart failure phenotype and each of the plurality of phenotypes (See Sweeney Par [0048] which and
to classify the patient into one of the plurality of phenotypes based on the similarity metrics (See Sweeney Par [0050] which discloses the target event or condition detector receiving the chronic condition indexed signal metrics from the patient-specific signal metrics selector circuit, including the association between the two phenotypes to try and determine a target event or a detect a certain condition based on the signal metrics of both phenotypes and the association between the signal metrics of both phenotypes).

Claim 7 –
Regarding Claim 7, Sweeney and Sarkar disclose the system of Claim 1 in its entirety.  Sweeney further discloses a system, wherein:
the classifier circuit is configured to compute a patient phenotype score using a combination of numerical values respectively assigned to the received patient demographic information (See Sweeney Par [0048] which discloses a patient-specific signal metrics selector circuit which is coupled to the signal metrics generator circuit and receives at least a first set of one or more signal metrics corresponding to the first chronic condition indicator or phenotype and a second set of signal metrics corresponding to the second chronic condition indicator or phenotype.  Then the chronic-condition indexed signal metrics performance comparator compares the signal metrics corresponding to the first phenotype to the signal metrics and
to classify the patient into one of the plurality of phenotypes based on the computed patient phenotype score (See Sweeney Par [0050] which discloses the target event or condition detector receiving the chronic condition indexed signal metrics from the patient-specific signal metrics selector circuit, including the association between the two phenotypes to try and determine a target event or a detect a certain condition based on the signal metrics of both phenotypes and the association between the signal metrics of both phenotypes).

Claim 8 –
Regarding Claim 8, Sweeney and Sarkar disclose the system of Claim 1 in its entirety.  Sweeney further discloses a system, wherein:
the detector circuit is configured to select between a first a detection algorithm and a second detection algorithm having a different sensitivity or a different specificity than the first detection algorithm based on the classified phenotype (See Sweeney Par [0059] which discloses the system selecting from one or more patient-specific signal metrics, which correspond to a detection algorithm, and the patient-specific signal metrics can include at least one signal metric from an intersection of the first set of signal metrics corresponding to the first chronic condition indicator (constituting a first detection algorithm) and of the second set of signal metrics corresponding to a second chronic condition indicator (constituting a second detection algorithm).  Therefore Par [0059] discloses a first detection algorithm and a second detection algorithm depending on first and second chronic condition indicators, and merging these two detection algorithms into one algorithm to make a comprehensive, third detection algorithm that takes into consideration the aspects of the first and second detection algorithms; See Sweeney Par [0060]-[0067] which discloses a target event or condition detection algorithm being applied to the selected patient-specific signal and
to detect the WHF event using the selected detection algorithm and the received physiologic signal (See Sweeney Par [0061] which discloses the target event detection algorithm including an algorithm for detecting an event of HF decompensation status of the patient based on certain factors and indices being used a quantitative parameter precipitating an HF decompensation episode).

Claim 10 –
Regarding Claim 10, Sweeney and Sarkar disclose the system of Claim 1 in its entirety.  Sweeney further discloses a system, wherein:
the detector circuit is configured to:
to detect the WHF event using a comparison of the composite signal metric to the adjusted detection threshold value (See Sweeney Par [0046] which establishes the use of a specified threshold to determine whether the signal metric be selected and used for classifying the condition or detecting a WHF event.  Therefore the detection of the WHF event is based on the thresholded signal metric)


Claim 11 –
Regarding Claim 11, Sweeney and Sarkar disclose the method of Claim 1 in its entirety.  Sweeney further discloses a system, wherein:
the detector circuit is configured to:
generate the plurality of signal metrics from the received physiologic signal (See Sweeney Par [0048] which discloses a patient-specific signal metrics selector circuit which is coupled to the signal metrics generator circuit and receives at least a first set of one or more signal metrics corresponding to the first chronic condition indicator or phenotype and a second set of signal metrics corresponding to the second chronic condition indicator or phenotype.  Then the chronic-condition indexed signal metrics performance comparator compares the signal metrics corresponding to the first phenotype to the signal metrics corresponding to the second phenotype, such as to identify one or more common signal metrics shared by the first and second phenotypes);
assign weight factors to the plurality of signal metrics based on the classified phenotype (See Sweeney Par [0046] which discloses the use of scalar weights being used on each of the signal metrics for each of the phenotypes present); and
compute the composite signal metric using a weighted combination of the plurality of the signal metrics respectively scaled by the assigned weight factors (See Sweeney Par [0046] which discloses the use of scalar weights being used on each of the signal metrics for each of the phenotypes present and using these scalar weighted values to create a composite performance score or signal for detecting the target event of HF decompensation or chronic condition).

Claim 12 –
Regarding Claim 12, Sweeney and Sarkar disclose the method of Claim 11 in its entirety.  Sweeney further discloses a system, wherein:
the detector circuit is configured to assign weight factors including to:
increase a weight factor to a respiration rate metric if the classified phenotype includes an attribute of significant shortness of breath (See Sweeney Par [0046] which discloses the use of scalar weight factors on the differing phenotype signals to create a composite signal; See Sweeney Par [0046] which discloses the weight factors of the composite score varying based on an average normal respiration rate interval; See Sweeney Par [0056] which discloses example of physiological signals including respiration rate);
increase a weight factor to a heart rate metric if the classified phenotype includes an attribute of palpitation (See Par [0046] which discloses the use of scalar weight factors on the differing phenotype signals to create a composite signal; See Par [0046] which discloses the weight factors of the composite score varying based on an average normal respiration rate interval; See Sweeney Par [0056] which discloses example of physiological signals including heart rate); or
increase a weight factor to a total thoracic impedance metric if the classified phenotype includes an attribute of edema (See Par [0046] which discloses the use of scalar weight factors on the differing phenotype signals to create a composite signal; See Par [0046] which discloses the weight factors of the composite score varying based on an average normal respiration rate interval; See Sweeney Par [0056] which discloses example of physiological signals including intrathoracic impedance).
Claim 13 –
Regarding Claim 13, Sweeney and Sarkar disclose the system of Claim 1 in its entirety.  Sweeney further discloses a system, comprising:
a therapy circuit configured to generate and deliver a heart failure therapy in response to the detection of the WHF event (See Sweeney Par [0005] which discloses the physiological sensors being configured to sense electrical activity and the medical device being able to optionally deliver therapy such as electrical stimulation pulses to a target area, such as to combat the WHF event or restore or improve the cardiac function).

Claim 14 –
Regarding Claim 14, Sweeney discloses a method for detecting worsening heart failure in a patient using a medical system, comprising:
receiving a physiologic signal from the patient (See Sweeney Par [0039] which discloses a signal metrics extractor which can receive one or more processed physiologic signals sensed from the patient and extract signal features from the physiologic signals);
receiving a heart failure phenotype of the patient include patient demographic information (See Sweeney Par [0035] – [0036] which discloses the patient-specific signal metric selector circuit being configured to select one or more patient-specific signal metrics and can be used to detect a target event or condition such as an HF decomposition event); and
classifying the patient into one of a plurality of phenotypes based on the received heart failure phenotype, the plurality of phenotypes each represented by multi-dimensional categorized demographics (See Sweeney Par [0031] which discloses the patient status input unit being configured to be coupled to a storage device, including an EMR system that can store at least the first and second chronic condition indicators of the patient and when receiving a command from a system user such as via instruction receiver, the patient input unit can 
computing a composite signal metric using the receive physiologic signal (See Sweeney Par [0022] which discloses the IMD comprising an electronic circuit hat can sense a physiologic signal including one or more of heart rate, heart rate variability, intrathoracic impedance, arterial pressure, pulmonary artery pressure, RV pressure, LV coronary pressure, coronary blood temperature, blood oxygen saturation, one or more heart sounds, physical activity or exertion level, physiologic response to activity, posture, respiration, body weight, or body temperature; Further see Sweeney Par [0038]-[0040] which discloses extracting signal metrics from one or more processed physiologic signals sensed from the patient;  Even further, see Sweeney Par [0057] which discloses a plurality of signal metrics being generated from the one or more physiologic signals including a statistical measure such as mean, median or other central tendency, variance, standard deviation, etc., a morphological measure or a portion of the physiological signal indicative of a physiologic activity), 
the composite signal metric composed of a plurality of signal metrics each having respective weight factors (See Sweeney Par [0075] which discloses the target event risk index being a linear or nonlinear combination of the individual risk index associated with each patient-specific signal metric that is generated from the one or more signals and the target event risk index can be computed as a sum of individual risk index EACH scaled by a weight factor, therefore constituting each risk factor, which is associated with each patient-specific signal metric, having a respective weight factor based on the classified phenotype for the patient;  while Sweeney does 
adjusting, based on the classified phenotype for the patient, a detection threshold value (See Sweeney Par [0057]-[0059], [0072] which discloses a plurality of signal metrics being generated from the one or more physiologic signals including a statistical measure such as mean, median or other central tendency, variance, standard deviation, etc., a morphological measure or a portion of the physiological signal indicative of a physiologic activity and that patient-specific signal metrics can include at least one or more signal metrics from an intersection of the first signal metrics corresponding to the first chronic condition indicator and the second set of signal metrics corresponding to the second chronic condition indicator; See Sweeney Par [0075] which discloses the target event risk index being a linear or nonlinear combination of the individual risk index associated with each patient-specific signal metric that is generated from the one or more signals and the target event risk index can be computed as a sum of individual risk index EACH scaled by a weight factor, therefore constituting each risk factor, which is associated with each patient-specific signal metric, having a respective weight factor based on the classified phenotype for the patient;  Sweeney Par [0046] & [0051] do disclose determining a detection threshold value or HR decompensation index and since this portion of the claim is written in the alternative, Sweeney only has to disclose determining OR adjusting one or more of the respective weight factors OR a detection threshold value); and
detecting a WHF event using the composite signal metric and the adjusted detection threshold value (See Sweeney Par [0006] which specifically discusses how the type of sensor signal may change over time due to patient’s disease progression or development of new medical 

Claim 16 –
Regarding Claim 16, Sweeney and Sarkar disclose the method of Claim 14 in its entirety.  Sweeney further discloses a method, comprising:
determining similarity metrics between the received heart failure phenotype and each of the plurality of phenotypes, wherein classifying the patient into one of the plurality of phenotypes is based on the similarity metrics (See Sweeney Par [0048] which discloses a patient-specific signal metrics selector circuit which is coupled to the signal metrics generator circuit and receives at least a first set of one or more signal metrics corresponding to the first chronic condition indicator or phenotype and a second set of signal metrics corresponding to the second chronic condition indicator or phenotype.  Then the chronic-condition indexed signal metrics performance comparator compares the signal metrics corresponding to the first 

Claim 17 –
Regarding Claim 17, Sweeney and Sarkar disclose the method of Claim 14 in its entirety.  Sweeney further discloses a method, comprising:
computing a patient phenotype score using the received heart failure phenotype, wherein classifying the patient into one of the plurality of phenotypes is based on the computer patient phenotype score (See Sweeney Par [0048] which discloses a patient-specific signal metrics selector circuit which is coupled to the signal metrics generator circuit and receives at least a first set of one or more signal metrics corresponding to the first chronic condition indicator or phenotype and a second set of signal metrics corresponding to the second chronic condition indicator or phenotype.  Then the chronic-condition indexed signal metrics performance comparator compares the signal metrics corresponding to the first phenotype to the signal metrics corresponding to the second phenotype, such as to identify one or more common signal metrics shared by the first and second phenotypes; See Sweeney Par [0050] which discloses the target event or condition detector receiving the chronic condition indexed signal metrics from the patient-specific signal metrics selector circuit, including the association between the two phenotypes to try and determine a target event or a detect a certain condition based on the signal metrics of both phenotypes and the association between the signal metrics of both phenotypes).
Claim 18 –
Regarding Claim 18, Sweeney and Sarkar disclose the method of Claim 14 in its entirety.  Sweeney further discloses a method, comprising:
computing a composite signal metric using the sensed physiologic signal, and wherein detecting the WHF event is based on the composite signal metric (See Sweeney Par [0060] which discloses a target event or condition detection algorithm being applied to the selected patient-specific signal metrics, therefore being based on the classified patient phenotypes already established; See Sweeney Par [0061] which discloses the target event detection algorithm including an algorithm for detecting an event of HF decompensation status of the patient based on certain factors and indices being used a quantitative parameter precipitating an HF decompensation episode).

Claim 19 –
Regarding Claim 19, Sweeney and Sarkar disclose the method of Claim 14 in its entirety.  Sweeney further discloses a method, wherein:
detecting the WHF event includes using a comparison of the composite signal metric to the adjusted detection threshold value (See Sweeney Par [0059] which discloses the system selecting from one or more patient-specific signal metrics, which correspond to a detection algorithm, and the patient-specific signal metrics can include at least one signal metric from an intersection of the first set of signal metrics corresponding to the first chronic condition indicator (constituting a first detection algorithm) and of the second set of signal metrics corresponding to a second chronic condition indicator (constituting a second detection algorithm).  Therefore Par [0059] discloses a first detection algorithm and a second detection algorithm depending on first and second chronic condition indicators, and merging these two detection algorithms into one algorithm to make a comprehensive, third detection algorithm that takes into consideration the aspects of the first and second detection algorithms; See 

Claim 20 –
Regarding Claim 20, Sweeney and Sarkar disclose the method of Claim 14 in its entirety.  Sweeney further discloses a method, comprising:
generating a plurality of signal metrics from the received physiologic signal (See Sweeney Par [0048] which discloses a patient-specific signal metrics selector circuit which is coupled to the signal metrics generator circuit and receives at least a first set of one or more signal metrics corresponding to the first chronic condition indicator or phenotype and a second set of signal metrics corresponding to the second chronic condition indicator or phenotype.  Then the chronic-condition indexed signal metrics performance comparator compares the signal metrics corresponding to the first phenotype to the signal metrics corresponding to the second phenotype, such as to identify one or more common signal metrics shared by the first and second phenotypes); and
assigning weight factors to the plurality of signal metrics based on the classified phenotype
wherein computing the composite signal metric includes a weighted combination of the plurality of the signal metrics respectively scaled by the assigned weight factors (See Sweeney Par [0046] which discloses the use of scalar weights being used on each of the signal metrics for each of the phenotypes present and using these scalar weighted values to create a composite performance score or signal for detecting the target event of HF decompensation or chronic condition).




















Claims 4 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney in view of Sarkar, further in view of Zhang et al. (U.S. Patent Publication No. 20150327776).

Claim 4 –
Regarding Claim 4, Sweeney and Sarkar disclose the system of Claim 1 in its entirety.  Sweeney further discloses a system, wherein:
the received heart failure phenotype further includes medical history or medication information of the patient (See Sweeney Par [0026] & [0031] which discloses receiving the patient’s electronic medical record data.  It is inherent that medical history and medication information would be included in an electronic medical record data, as it is well known in the art that amongst the data included in the EMR data, medical history and medication data are always present.  Therefore, extracting EMR data for the patient inherently shows that medical history and medications and treatment plans that have certain medications associated with the treatments would also be extracted; Additionally Sweeney Par [0031] discloses a possible example of one of the chronic condition indicators being an indicator of the patient’s prior thoracic surgery, indicating the patient’s medical history), 
Sweeney and Sarkar do not explicitly disclose a system wherein:
the classifier circuit is configured to classify the patient into one of the plurality of the phenotypes in response to a change in the medical history or medication of the patient.
Sweeney discloses a classifier circuit being configured to classify the patient into one of the plurality of phenotypes, but does not explicitly disclose doing so in response to a change in the medical history or medication of the patient.

Zhang discloses the patient being classified into one of the plurality of the phenotypes in response to a change in the medical history or medication of the patient (See Zhang Par [0010] which discloses the method of generating one or more signal metrics indicative or correlative of a change in the patient 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic classifying capabilities disclosed by Sweeney and Sarkar to automatically classify the patient into the plurality of phenotypes in response to a change in medical history or medicine of the patient, as disclosed by Zhang.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic classifying capabilities disclosed by Sweeney and Sarkar in such a manner, as disclosed by Zhang, to help ensure timely treatment of a patient at an elevated risk of developing future WHF events such as worsening of WHF by early identification of changes in the patient’s medical history or conditions (See Zhang Par [0007]-[0008])

Claim 15 –
Regarding Claim 15, Sweeney and Sarkar disclose the method of Claim 14 in its entirety.  Sweeney further discloses a method, wherein:
the received heart failure phenotype further includes medical history or medication information of the patient (See Sweeney Par [0026] & [0031] which discloses receiving the patient’s electronic medical record data.  It is inherent that medical history and medication information would be included in an electronic medical record data, as it is well known in the art that amongst the data included in the EMR data, medical history and medication data are always present.  Therefore, extracting EMR data for the patient inherently shows that medical history and medications and treatment plans that have certain medications associated with the and
Sweeney and Sarkar do not explicitly disclose a system wherein:
classifying the patient into one of the plurality of the phenotypes is in response to a change in the medical history or medication of the patient.
Sweeney discloses a classifier circuit being configured to classify the patient into one of the plurality of phenotypes, but does not explicitly disclose doing so in response to a change in the medical history or medication of the patient.

Zhang discloses the patient being classified into one of the plurality of the phenotypes in response to a change in the medical history or medication of the patient (See Zhang Par [0010] which discloses the method of generating one or more signal metrics indicative or correlative of a change in the patient physical or physiologic status, receiving two or more candidate condition associated with the change in patient physical or physiologic status, or medical history, and determining a respective diagnostic score for each candidate condition).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic classifying capabilities disclosed by Sweeney and Sarkar to automatically classify the patient into the plurality of phenotypes in response to a change in medical history or medicine of the patient, as disclosed by Zhang.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic classifying capabilities disclosed by Sweeney and Sarkar in such a manner, as disclosed by Zhang, to help ensure timely treatment of a patient at an elevated risk of developing future WHF events such as worsening of WHF by early identification of changes in the patient’s medical history or conditions (See Zhang Par [0007]-[0008])

Response to Arguments
Applicant's arguments filed 01 September 2021 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 101 of Claims 1-20, Applicant argues similar arguments to the previous office action regarding 35 U.S.C. 101 rejections on pp. 7-8 of Arguments/Remarks that the claims provide a clear and distinct improvement to an existing technology or technological field of device-based detection of progression of a chronic disease such as WHF.  Applicant further discusses how the current technology provides a benefit to conventional WHF detection that are either static or not sufficiently individualized to accommodate patient changing medical conditions and provide accurate WHF status assessment to patients with different heart phenotypes.  Examiner respectfully disagrees.  When determining the improvement to an existing technology or technological field, a clear nexus between a problem set forth in the Applicant’s specification and a solution found in the claims needs to be apparent.  In the instant application, Applicant discusses on pp 1-2 in the background section of the specification that the main problem to be solved here is simply a lack of monitoring, leading to unnecessary heart failure hospitalization, i.e., not necessarily needing an improvement to the existing heart failure monitoring technology.  See Applicant’s specification Par [0004] which states, “Frequent patient monitoring may help reduce heart failure hospitalization.  Identification of patient at an elevated risk of developing WHF, such as heart failure decompensation, may help ensure timely treatment and improve prognosis and patient outcome.  Identifying and safely managing the patients at elevated risk of WHF may avoid unnecessary medical interventions, hospitalization, and thereby reduce healthcare cost.”  Therefore, there is no clear problem in the existing technology or technological field that is laid out in Applicant’s specification in the background section other than the general lack of monitoring that surrounds WHF patients.  However, Applicant further argues that Par [0033]-[0034] & [0072] of the specification describes a specific problem that needs to be solved, such as the algorithms that are used in WHF monitoring being pre-determined or static and may require human intervention such as manually programming a device, and that automating this process of dynamically adjusting WHF detection LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential) which specifically describes mere automation of manual processes as possibly not being enough to show an improvement in computer functionality.  Accordingly, the 35 U.S.C. 101 rejections of Claims 1-8, 10-17, & 19-20 are maintained.
Regarding 35 U.S.C. 102 rejections of Claims 1-3, 5-8, 10-17, & 19-20, Applicant argues on pp. 8-9 of Arguments/Remarks that the newly amended limitations overcome the previously cited portions of Sweeney et al. that were presented regarding Claims 1 & 14 in the previous office action.  Further, Applicant argues that the previously cited portions of Sweeney are silent on adjusting its HF detection algorithm.  Examiner agrees with Applicant.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Sweeney et al.  This new grounds of rejection is presented above in the 35 U.S.C. 103 rejections of this office action.  The new grounds of rejection addresses the newly amended “adjusting, based on the classified phenotype for the patient, a detection threshold value” limitation that Applicant argues is not disclosed by Sweeney.  Examiner has found that while Sweeney does not explicitly disclose this newly amended limitation that are found in independent Claims 1 & 14, Sarkar Col. 5, ll. 60 – Col. 6, ll. 7 & Col. 6, ll. 34-47 disclose the use of a threshold zone to determine WHF in a patient, based on the phenotype of the patient and manual/automatic adjustment of said threshold zone, respectively, as amended by Applicant.  Therefore, Claims 1-3, 5-8, 10-17, & 19-20 remain rejected under 35 U.S.C. 103 over Sweeney in view of Sarkar.
Regarding 35 U.S.C. 102 rejections of Claims 2-3, 5-8, 10-13 & 16-17, & 19-20, Applicant argues on pp. 11 of Arguments/Remarks that because Claims 1 & 14 are purportedly allowable over the art due to the newly amended limitations, that Claims 2-3, 5-8, 10-13 & 16-17, & 19-20, which are dependent from Claims 1 & 14, respectively, should also be allowable over the art.  However, as Claims 2-3, 5-8, 10-13 & 16-17, & 19-20 which are dependent from rejected Claims 1 & 14, respectively, also remain rejected under 35 U.S.C. 103 over Sweeney in view of Sarkar.
Regarding 35 U.S.C. 103 rejections of Claims 4 & 15, Applicant argues on pp. 11 of Arguments/Remarks that because Claims 1 & 14 are purportedly allowable over the art due to the newly amended limitations, that Claims 4 & 15, which are dependent from Claims 1 & 14, respectively, should also be allowable over the art because Zhang does not remedy the deficiencies of Sweeney with reference to Claims 1 & 14.  However, as discussed above, a new grounds of rejection has been made over Sweeney in view of Sarkar, rendering Claims 1 & 14 still rejected over the prior art.  Therefore, Zhang does not have to remedy the deficiencies of Sweeney.  Accordingly, Claims 4 & 15 which are dependent from rejected Claims 1 & 14, respectively, also remain rejected under 35 U.S.C. 103 over Sweeney in view of Sarkar, further in view of Zhang.










Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        09/30/21

/JONATHAN DURANT/Primary Examiner, Art Unit 3626